DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 1-14 is/are pending.
Claims 1-14 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 2, 4-5 are vague and indefinite because the term "low" in the phrase “low oligomer” is a relative term which renders the claim indefinite.  The term "low oligomer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
IYO ET AL (US 2020/0270407),
in view of YOUNG ET AL (US 2020/0148813),
 	and in view of ROLLAND ET AL (US 2005/0112372),
 	and in view of CARTER (US 4,656,206),
	as stated in the previous Office Action mailed 04/28/2022.
	IYO ET AL ‘407 discloses a multilayer polyester film having a A/B or A/B/A structure, wherein the film has a typical overall thickness of 10-200 microns, wherein the thickness ratio of layer(s) A to layer B is typically 0.1-0.6. The polyester composition forming the film comprises: a polyester resin (e.g., but not limited to, polyethylene terephthalate (PET), etc.) with typical intrinsic viscosity of 0.4-0.8; a primary antioxidant; a secondary antioxidant; and other additives. The multilayer polyester film is typically formed by: blending masterbatch pellets containing polyester resin and additives with the bulk polyester resin to form the compositions for each layer; optionally drying the layer compositions as needed;  (co)extruding layer(s) A and layer B to form an unstretched laminate film; subjecting the unstretched laminate film to sequential or simultaneous biaxial stretching; and optionally heat-setting the biaxially stretched laminate film at temperatures of 150-240 ºC. The stretching temperature is generally 20-60 ºC higher than the glass transition temperature (Tg) of the polyester (e.g., 100-130 ºC) with a preferred longitudinal stretch ratio of 2.0-5.0 and a preferred lateral (i.e., transverse) stretch ratio of 2.5-5.0.  (entire document, e.g., paragraph 0009, 0022-0025, 0037-0045, 0048-0052, 0081-0082, etc.)  However, the reference does not specifically discuss acrylic resins or the recited amounts of the polyester / acrylic blend resin.
	ROLLAND ET AL ‘372 discloses that it is well known in the art to incorporate acrylic-containing copolymers in typical amounts of 1-30 wt% into polyester resins in order to produce films with improved tensile properties (e.g., tensile strength, elongation at break, etc.), wherein the acrylic-containing copolymers (e.g., at least partially derived from (meth)acrylic acid, C1-C6 alkyl (meth)acrylates, etc.) have a melt flow of 0.4-9 g/10 min as measured at 190ºC according to ASTM D-1238.  The reference further discloses that it is well known in the art to incorporate additives into polyester film compositions using masterbatches containing said additives. (paragraph 0012-0013, 0015-0018, 0022, 0028-0032, 0035, 0067-0068, 0070, 0078-0084, etc.)
	YOUNG ET AL ‘813 discloses that it is well known in the art to incorporate primary antioxidants in typical amount of 0.01-5 wt% in combination with secondary antioxidants in typical amounts of 0.1-5 wt% into semicrystalline polymers (e.g., polyesters, etc.) in order to produce polymer compositions with improved properties (e.g., color stability, thermal oxidative stability, melt viscosity stability, inherent viscosity stability, etc.).  The reference further discloses that it is well known in the art to incorporate other common additives -- e.g., but not limited to, impact modifiers (e.g., (meth)acrylate-containing copolymers, etc.); nucleating agents; etc. -- into said polymer compositions.  (paragraph 0006-0051, 0068-0069, 0097-0117, 0136-0138, 0143, etc.)
	DALLMANN ET AL ‘458 discloses that it is well known in the art to incorporate nucleating agents in typical amounts of 0.01-10 wt% in polyester film compositions in order to produce polyester films with improved dimensional stability and/or abrasion resistance. (line 15-18, col. 2; line 37-48, col. 2; line 35, col. 4 to line 27, col. 5; etc.)
	CARTER ‘206 discloses that it is well known in the art to incorporate additives (e.g., toughening polymers such as ethylene copolymers, etc.) into thermoplastic polyester compositions by incorporating the additives into a polyester-based masterbatch (e.g., in typical amounts of 2-20 parts by weight per 100 parts of masterbatch) which is in turn combined in minor amounts with additional polyester resin in order to obtain a polyester resin composition containing the desired concentration of the additives. (line 48, col. 1 to line 18, col. 2 line 25-30, col. 2; etc.)
 	Regarding claims 1-2, 4-8, 12, 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate toughening or impact-modifying acrylic-containing copolymers as suggested by ROLLAND ET AL ‘372 in the polyester compositions used to form the multilayer films of IYO ET AL ‘407 in order to produce films with improved tensile properties (e.g., elongation at break, tensile strength, etc.)
 	Further regarding claims 1, 6, one of ordinary skill in the art would have incorporated effective amounts of known antioxidants as suggested by YOUNG ET AL ‘813 in the polyester compositions used to form the multilayer films of IYO ET AL ‘407 in order to produce films with superior performance properties (e.g., color stability, thermal oxidative stability, melt viscosity stability, inherent viscosity stability, etc.).
 	Further regarding claims 1, 6, one of ordinary skill in the art would have incorporated effective amounts of known nucleating agents as suggested by DALLMANN ET AL ‘458 in the polyester compositions used to form the multilayer films of IYO ET AL ‘407 in order to produce films with improved dimensional stability and/or abrasion resistance.
	Further regarding claims 1, 6, one of ordinary skill in the art would have incorporated effective amounts of other known additives (e.g., processing aids, flow agents, etc.) in the polyester compositions used to form the multilayer films of IYO ET AL ‘407 in order to further enhance the processibility and handling properties of the polyester composition prior to film forming and/or of the polyester film during orientation and/or other manufacturing operations.
 	Further regarding claims 1, 6, one of ordinary skill in the art would have incorporated the acrylic-containing copolymers as suggested by ROLLAND ET AL ‘372 and other additives (e.g., antioxidants, nucleating agents, etc.) into the polyester compositions used to form the multilayer films of IYO ET AL ‘407 using known compounding methods such as creating a masterbatch material containing said acrylic-containing copolymers and other additives, followed by blending the masterbatch material with additional polyester resin (as suggested by CARTER ‘206) in order to obtain polyester compositions containing the desired concentration of said acrylic-containing copolymer and other additives for each layer of the multilayer films of IYO ET AL ‘407.
 	Further regarding claims 1, 6, one wherein one of ordinary skill in the art would have selected the concentration of acrylic-containing copolymers as suggested by ROLLAND ET AL ‘372 and other additives (e.g., antioxidants, nucleating agents, etc.) in the masterbatch material and the amount of masterbatch material used in the polyester compositions for each layer of the multilayer films of IYO ET AL ‘407  in order to produce layers containing the desired concentration of said acrylic-containing copolymer and other additives.
 	Further regarding 1, 6, one of ordinary skill in the art would have selected the molecular weight of the acrylic-containing copolymers incorporated into the polyester compositions for each layer of the multilayer films of IYO ET AL ‘407 in order to facilitate component compatibility and processibility, and/or to obtain the desired level of enhancement in various tensile properties.
 	Regarding claims 3, 13, since: (i) ROLLAND ET AL ‘372 discloses acrylic-containing copolymers (e.g., at least partially derived from (meth)acrylic acid, C1-C6 alkyl (meth)acrylates, etc.) have a melt flow of 0.4-9 g/10 min as measured at 190ºC according to ASTM D-1238; and (ii) melt flow rates typically increase with higher temperatures and higher loads; the Examiner has reason to believe that the acrylic-containing copolymers of ROLLAND ET AL ‘372 would have melt flow index values as measured according to ISO 1133 standard (230 ºC using 3.8 kg) which at least partially overlap the melt flow index values as recited in claims 3, 13, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the melt flow rate of acrylic-containing copolymers incorporated into the polyester compositions for each layer of the multilayer films of IYO ET AL ‘407 in order to facilitate component compatibility and processibility.
 	Regarding claim 5, one of ordinary skill in the art would have selected the biaxial orientation conditions and heat-setting conditions of the multilayer films of IYO ET AL ’407 in accordance with conventional practice in order to obtain films with low shrinkage at 200 ºC (e.g., by using higher heat-setting temperatures and/or longer heat-setting times; by using film relaxation during heat-setting to further reduce internal stresses which cause shrinkage; utilizing polyesters at least partially derived from monomers containing fused aromatic rings and/or greater percentages of aromatic rings and therefore tend to develop better dimensional stability at higher temperatures, such as 2,6-naphthalene dicarboxylic acid; etc.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
 	IYO ET AL (US 2020/0270407), in view of YOUNG ET AL (US 2020/0148813), and in view of ROLLAND ET AL (US 2005/0112372), and in view of CARTER (US 4,656,206),
		as applied to claim 6 above,
 	and further in view of TANAKA ET AL (US 2006/0127654),
	as stated in the previous Office Action mailed 04/28/2022.
 	TANAKA ET AL ‘654 discloses that it is well known in the art to heat treat biaxially oriented polyester films at typical temperatures of 120-230 ºC, wherein the heat treatment is optionally conducted while relaxing the film in the longitudinal and/or transverse directions. (paragraph 0059-0061, etc.)
 	Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the biaxially oriented films of IYO ET AL ‘407 to known post-stretching heat treatment while reducing the tension on the film, thereby allowing the film to “relax” (i.e., shrink) during the heat treatment) as suggested by TANAKA ET AL ‘654 in order to reduce internal stresses, improved dimensional stability and/or reduce undesirable shrinkage at elevated temperatures.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over
 	IYO ET AL (US 2020/0270407), in view of YOUNG ET AL (US 2020/0148813), and in view of ROLLAND ET AL (US 2005/0112372), and in view of CARTER (US 4,656,206),
		as applied to claim 6 above,
 	and further in view of KERPES ET AL (US 5,292,865),
	as stated in the previous Office Action mailed 04/28/2022.
 	KERPES ET AL ‘865 discloses that it is well known in the art to dry polyester resins at temperatures of 140-210 ºC for 5-12 hours in order to increase intrinsic viscosity, remove undesirable aldehyde residues, remove excess moisture.  The reference further discloses that it is well known in the art to subject polyester resin pellets to crystallization treatments at typical temperatures of 150-210 ºC in order to prevent sticking.   (line 12-38, col. 1; line 35-47, col. 3; line 14-34, col. 4; etc.)
 	Regarding claims 10-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the polyester composition used to form the films of IYO ET AL ‘407 to known crystallization and drying treatments as suggested in KERPES ET AL ‘865 in order to improve material handling, in addition to removing undesirable aldehyde residues and excess moisture, and/or increase the molecular weight (as represented by intrinsic viscosity). 

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
 	(A) Applicant argues that the claimed film has “excellent extensibility, stiffness, and rigidity and improved heat resistance, and can suppress the precipitation of polyester oligomers.”  In response to applicant's argument, it is noted that the features upon which applicant relies (i.e., extensibility, stiffness, rigidity, improved heat resistance, suppressed precipitation of polyester oligomers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Applicant further argues that the claimed film “have very low heat shrinkage rates in the machine and transverse directions in a high temperature environment.”  In response to applicant's argument, it is noted that the features upon which applicant relies (i.e., very low heat shrinkage) are not recited in the majority of the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	With respect to claim 5, it is generally within the skill of one of ordinary skill in the art to obtain polyester films with low shrinkage at specific temperatures (e.g., 200 ºC) using known techniques (e.g., by using higher heat-setting temperatures and/or longer heat-setting times; by using film relaxation during heat-setting to further reduce internal stresses which cause shrinkage; utilizing polyesters at least partially derived from monomers containing fused aromatic rings (such as 2,6-naphthalene dicarboxylic acid) and/or incorporating greater percentages of aromatic-type monomers, which generally tend to develop better dimensional stability at higher temperatures; etc.) -- e.g., as illustrated by MACKERRON ET AL (US 2010/0189998); GARDNER ET AL (US 5,885,501); KLIESCH ET AL (US 2006/0057409; etc.   Applicant has not provided persuasive evidence to the contrary.  Furthermore, Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims.
 	(B) Applicant argues that there is no motivation to combine the teachings of IYO ET AL ’407 with the secondary references (YOUNG ET AL ’813; ROLLAND ET AL ‘372; CARTER ‘206) to “obtain the inventive concept of the present application.”  In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). IYO ET AL ’407 discloses a multilayer polyester which can contain additives and which can be stretched and heat-set under conditions which at least partially read on those recited in method claim 6 and claims dependent thereon, while YOUNG ET AL ’813 and ROLLAND ET AL ‘372 and CARTER ‘206 disclose known additives for polyester films which provide known, recognized benefits and enhancements to a biaxially oriented polyester film, and further disclose known methods of incorporating performance-enhancing additives into polyester resins prior to film formation. 

MPEP 2144    Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]

*  *  *

II.    THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

The combination of familiar elements (e.g., known performance-enhancing additives for oriented polyester films) according to known methods (e.g., masterbatching, pre-compounding, etc.) is likely to be obvious when it does no more than yield predictable results (e.g., biaxially oriented polyester films which exhibit at least some degree of the various enhancements commonly associated with known categories of functional additives -- for example, improved tensile properties from the acrylic resins as suggested by ROLLAND ET AL ‘372; improved thermal, color, rheological stability from combinations of antioxidants as suggested by YOUNG ET AL ‘813; improved crystallization characteristics, dimensional stability and/or abrasion resistance from nucleating agents, as suggested by DALLMANN ET AL ‘458; etc.). See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims from the recited combination of acrylic resin, antioxidants, nucleating agents, or processing aids.
 	(C) Applicant argues that the cited secondary references (YOUNG ET AL ’813; ROLLAND ET AL ‘372; CARTER ‘206; TANAKA ET AL ‘654; KERPES ET AL ‘865) each fail to disclose the claimed invention(s) in their entirety. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, as discussed above, the “technical features and direct technical effects, including the suppression of the precipitation of polyester oligomers” are not recited in the present claims.  With respect to the “very low heat shrinkage rates” as recited in claim 5, Applicant has not provided persuasive evidence that the recited heat shrinkage cannot be readily obtained by one of ordinary skill in the art using conventional, well-established material selection, film orientation, and heat-setting practices and techniques -- i.e., in other words, Applicant has not presented persuasive evidence that polyester films with the recited heat shrinkage cannot be produced except by the use of the recited polyester composition. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	KLIESCH ET AL (US 2006/0057409) and GARDNER ET AL (US 5,885,501) and MACKARRON ET AL (US 2010/0189998) disclose polyester films with low shrinkage at 200 ºC.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 20, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787